IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MIGUEL DELFIN-MANTA,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2300

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 21, 2015.

An appeal from the Circuit Court for Duval County.
Mark Hulsey III, Judge.

Clyde M. Taylor, III of Taylor & Taylor, P.A., St. Augustine, for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Lynn Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.